977 So.2d 952 (2008)
Daniel ARCENEAUX, Louis Daverede, Jr., Vives Lemmon and Jules Menesses, et al.
v.
AMSTAR CORP., Amstar Sugar Corp., Tate-and Lyle North American Sugars, Inc., and Domino Sugar Company.
No. 2007-C-2486.
Supreme Court of Louisiana.
March 24, 2008.
*953 In re Continental Casualty Company;  Other; Applying for Writ of Certiorari and/or Review, Parish of St. Bernard, 34th Judicial District Court Div. B, No. 86-959; to the Court of Appeal, Fourth Circuit, No. 2006-CA-1592.
Denied.
CALOGERO, C.J., would grant.
VICTORY, J., would grant.